233 F.3d 1367 (11th Cir. 2000)
EDITH DAVIS, as Legal Guardian on  behalf of JANE DOE, individually,  Plaintiff-Appellant,v.DEKALB COUNTY SCHOOL DISTRICT,  a Local Education Agency, (LEA), WILLIAM L.  DUNCAN, JR., in his Individual and Official  Capacity as Principal of Knollwood Elementary School, et al., Defendants-Appellees.VICKI LINDSAY, individually and as Legal guardian on behalf of Jane Doe, Individually, Plaintiff-Appellant,v.DEKALB COUNTY SCHOOL DISTRICT, a Local Education Agency (LEA), WILLIAM L. DUNCAN, JR., in his Individual and Official Capacity as Principal of Knollwood Elementary School, et al., Defendants-Appellees.DIANNA COLTON, Individually and as Legal Guardian on behalf of Jane Doe, Individually, Plaintiff-Appellant,v.DEKALB COUNTY SCHOOL DISTRICT, a Local Education Agency (LEA), WILLIAM L. DUNCAN, JR., in his Individual and Official Capacity as Principal of Knollwood Elementary School, et al., Defendants-Appellees.
No. 99-14455D. C. Docket No. 96-02845-CV-TWT-1No. 99-14456D.C. Docket No. 97-00382-CV-TWT-1No. 99-14458D.C. Docket No. 97-00491-CV-TWT-1
IN THE UNITED STATES COURT OF APPEALSFOR THE ELEVENTH CIRCUIT
November 24, 2000

Appeals from the United States District Court for the Northern District of Georgia
Before COX, BLACK and FAY, Circuit Judges.
PER CURIAM:


1
This is a sexual harassment/discrimination suit arising out of the acts of a  physical education teacher, Defendant Kelvin Mency ("Mency"), at Knollwood  Elementary School. Plaintiffs,1 appellants here, filed complaints against the  DeKalb County School District ("DCSD"), William L. Duncan, Jr., principal of  Knollwood Elementary ("Duncan"), and Mency under Title IX of the Education  Amendments of 1972, 20 U.S.C.  1681 ("Title IX"), Title 42 U.S.C.  1983  ("section 1983"), and Georgia tort law. After consolidating the cases, the  district court granted summary judgment in favor of DCSD and Duncan. On appeal,  Plaintiffs contend that the district court erred in applying the incorrect legal  standard for institutional liability under Title IX, and in concluding that  Plaintiffs failed to create a jury question on their section 1983 claim. We do  not decide whether the district court applied the incorrect standard because we  conclude, under Gebser2 and section 1983 jurisprudence, that Plaintiffs have  failed to produce any evidence that Defendants knew of or acted with deliberate  indifference to Mency's misconduct. Accordingly, we affirm the district court's  judgment with respect to both claims.

I. Factual and Procedural History

2
Kelvin Mency, a seventh-grade physical education teacher and faculty advisor of  the Safety Patrol at Knollwood Elementary School, sexually molested Plaintiffs  during the 1993-1994 school year.3 There is no evidence that anyone witnessed  any of these events. Moreover, the Plaintiffs never told their parents, legal  guardians, or anyone at school what was happening while the events were  occurring. In the fall of 1994, one of the Plaintiffs confided in a friend that  Mency was touching her inappropriately. The friend told a police officer who  lectured at the school, and the police began an investigation into Mency's  contact with students. As a result, Mency resigned from his post. Mency was  subsequently convicted on six counts of child molestation and one count of  criminal attempt to commit child molestation, and is currently serving a 20-year  sentence.


3
After Mency's criminal conviction, Plaintiffs brought this action against the  DCSD, Duncan, and Mency.4 The complaints alleged violations of Title IX, Section  1983, and Georgia tort law. The district court consolidated the cases by consent  order, and granted summary judgment in favor of DCSD on Plaintiffs' Title IX  claim. The district court concluded that Plaintiffs had failed to produce any  evidence that the school board or school superintendent had actual notice of the  sexual harassment. The district court went on to find that Plaintiffs also  failed to produce evidence that any official with supervisory authority knew or  should have known that Mency was molesting Plaintiffs. In addition, the district  court granted summary judgment in favor of Duncan and DCSD on Plaintiffs'  Section 1983 claim concluding that Plaintiffs could not show that Defendants  either knew that Mency was harassing Plaintiffs or that Defendants acted with  reckless disregard to the possibility that he would do so.


4
Plaintiffs' action against Mency proceeded to trial, and a jury found Mency  civilly liable to the Plaintiffs for the amount of $500,000 in compensatory  damages and $100,000 in punitive damages. The district court entered final  judgment in favor of the Plaintiffs and against Mency in accordance with the  verdict. Subsequently, Plaintiffs filed this appeal requesting reversal of the  District Court's orders granting summary judgment to DCSD and Duncan.

II Discussion

5
On appeal, Plaintiffs argue that the district court applied the wrong legal  standard for the institutional liability of a school district under Title IX.  Plaintiffs contend that the evidence, viewed in light of the proper standard,  establishes that the principal and other school officials were aware of facts  sufficient to alert them to Mency's misconduct and that the school's response  was clearly unreasonable in light of the known circumstances. On their section  1983 claim, Plaintiffs contend that they produced sufficient evidence for a jury  to find that DCSD and Duncan knew that Mency was a danger to the Plaintiffs or  that DCSD and Duncan were deliberately indifferent to facts that put them on  notice of the danger. We disagree.


6
We review the grant of summary judgment de novo. See Gordan v. Cochran, 116 F.3d  1438, 1439 (11th Cir. 1997). We, like the district court, are required to view  the facts in the light most favorable to the non-movant. See Walls v. Button  Gwinnett Bancorp, Inc., 1 F.3d 1198, 1200 (11th Cir.1993).

A. Title IX

7
Title IX provides, in pertinent part, that "[n]o person ... shall, on the basis  of sex, be excluded from participation in, be denied the benefits of, or be  subjected to discrimination under any education program or activity receiving  Federal financial assistance...." 20 U.S.C.  1681(a). The Supreme Court has  recognized an implied private cause of action for money damages in Title IX  cases of intentional sexual discrimination. Franklin v. Gwinnett County Public  School, 503 U.S. 60, 75, 112 S.Ct. 1028, 1038 (1992). Moreover, the Court has  held that sexual harassment of a student by a teacher constitutes actionable  discrimination for the purposes of Title IX. Id.


8
After the district court granted summary judgment in the instant case, the  Supreme Court clarified the standard under which a school district may be held  liable under Title IX for a teacher's sexual harassment of a student. See Gebser  v. Lago Vista Indep. Sch. Dist., 524 U.S. 274, 118 S.Ct. 1989 (1998). The Court  held that:


9
...a damages remedy will not lie under Title IX unless an official who at a  minimum has authority to address the alleged discrimination and to institute  corrective measures on the recipient's behalf has actual knowledge of  discrimination in the recipient's program and fails adequately to respond.


10
Id. at 290, 1999. Moreover, the Court decided that "the response must amount to  deliberate indifference to discrimination" for liability to attach. Id. The  Court concluded that the Lago Vista school district could not be held liable  where the only official alleged to have knowledge was the high school principal,  and the information consisted of a complaint from parents of other students that  the teacher had made inappropriate comments during class. Id. at 291, 2000. This  information, the Court reasoned, was "plainly insufficient to alert the  principal to the possibility that [the teacher] was involved in a sexual  relationship with a student." Id.


11
Following the Supreme Court's decision in Gebser, the Eleventh Circuit  determined that a Title IX plaintiff must establish two things to survive  summary judgment in a cause of action against a school district for the  discriminatory acts of its employees: "First, some supervisor with authority to  take corrective action was placed on notice of the bad conduct. Second, the  supervisor possessing this authority was a school official high enough up the  chain-of-command that his acts constitute an official decision by the school  district itself not to remedy the misconduct." Floyd v. Waiters, 171 F.3d 1264  (11th Cir.), cert. denied, 120 S.Ct. 215 (1999).


12
1. Supervisor With Authority to Remedy the Misconduct


13
The district court held that Plaintiffs could not recover under Title IX, as a  matter of law, because the evidence failed to show that the school board or  school superintendent had actual notice of the sexual harassment.5  Alternatively, the district court found no evidence that any school official  with supervisory authority had notice that Mency was molesting the three  students.6 We find that it is unnecessary to decide whether Duncan, as principal  of Knollwood Elementary, was a supervisory official with authority to take  corrective action on behalf of the school district. Assuming, arguendo, that a  principal could be such, we find no evidence to support the claim that Duncan  acted with deliberate indifference to notice of Mency's misconduct.

2. Actual Notice

14
A school district must have actual notice before it can be held liable in  damages for intentional discrimination based on sex. See Gebser, 524 U.S. 274,  287-289, 118 S.Ct. 1989, 1998-1999 (reasoning that recovery based on principles  of vicarious liability or constructive notice is at odds with express  enforcement scheme requiring notice to an "appropriate person," and would  "divert [] education funding from beneficial uses where a recipient was unaware  of discrimination in its programs and is willing to institute prompt corrective  measures").7  Defendant DCSD contends that the school district did not have  "actual notice" that Mency was sexually abusing students until September 1994.  Plaintiffs argue that the school district had actual notice of Mency's  misconduct as early as November 1993. Plaintiffs do not contest the district  court's finding that Plaintiffs did not tell their parents, any teacher, or any  other school district employee about Mency's conduct when it was occurring.  Instead, Plaintiffs contend that DCSD knew or should have known that Mency was  sexually abusing Plaintiffs because of a complaint lodged by a student who is  not a party to this case.


15
In November 1993, another Knollwood student, Malissia Dan'Yell Burrell, was  playing touch football during an after-school physical education class taught by  Mency. In her deposition,8 Burrell stated that she was playing center, and Mency  quarterback. On one play, Burrell felt Mency "touch [her] behind" as she hiked  the ball. Later, after the class had ended, Burrell was getting a drink from the  water fountain when Mency "tried to touch" her inappropriately. The following  day, Burrell and her guardian, Helen Davis, came to school to discuss Defendant  Mency's actions with Duncan.9 Burrell told Duncan that Mency had asked her to  "come closer" toward Mency when hiking the football, and that, on the next play,  Mency had touched her behind as she hiked the ball to him. She also told Duncan  thatMency had tried to touch her at the water fountain after the game, but she  moved out of the way. According to Burrell, Mency did not try to put his hand  down her pants, and he did not actually make contact with her at the water  fountain.


16
As in Gebser, we cannot say that Burrell's complaint was sufficient to alert  DCSD to the possibility that Mency was sexually harassing Plaintiffs.10 Burrell  complained to Duncan about a slight touching during a touch football game in  which she was playing center and Mency was playing quarterback. Afterwards, at  the water fountain, Burrell thought that Mency was about to touch her, but she  moved away. Although we can understand a parent's misgivings about a Coach  playing quarterback with a female student playing center, Burrell did not  suggest that it was inappropriate. We agree with the district court that a  complaint of an incidental touching during an athletic event and a perceived  imminent touching could not, as a matter of law, apprise Defendants to the  possibility that Mency was sexually molesting Plaintiffs. Furthermore, even if  such a complaint were sufficient to constitute actual notice, Defendants  responded with anything but deliberate indifference.

3. Deliberate Indifference

17
After meeting with Burrell and Davis, Duncan contacted his supervisor, Area  Director Dr. Roosevelt Daniels. On Daniel's instruction, Duncan directed the  school counselor, Yvonne Butler, and the school social worker, Corrie Wingfield,  to investigate Burrell's complaint. Butler and Wingfield interviewed Burrell and  Pope, a student Burrell identified as having witnessed Mency touch Burrell.  However, when Butler interviewed Pope, Pope denied seeing Mency touch Burrell.  Pope did confirm that Mency slapped boys and girls at the after- school P.E.  class as praise for making good plays. Based on her interviews, Butler concluded  that Mency inadvertently touched Burrell during touch football and that Burrell  perceived that Mency tried to touch her after the game at the water fountain.


18
Wingfield also interviewed Burrell and Pope individually. Unlike Butler,  Wingfield did not know why she had been asked to interview the students. Neither  student made any allegation of sexual or physical abuse, and Wingfield did not  perceive that she was even investigating a complaint of sexual misconduct.


19
Duncan met with Mency to discuss the gravity of the situation. Mency denied  doing anything inappropriate, and stated that if he was patting the students on  the back, of which he couldn't be sure, it was in the context of athletics.  Duncan told Mency he disapproved of Mency's conduct and directed him to stop  patting boys or girls on the back side.


20
At the conclusion of the investigation, Duncan arranged a meeting with Davis,  Burrell, Butler, and Mency. Burrell recounted her allegations, but Mency denied  any intent or attempt to touch Burrell. Duncan invited questions from Davis, but  she didn't have any. After discussion, Duncan concluded that Mency might have  touched Burrell inadvertently during the football game. However, Burrell could  not state that it was sexual in nature. Moreover, both Burrell and Mency were in  accord that no touching took place at the water fountain.


21
Even though the investigation failed to reveal reasonable evidence of  inappropriate conduct by Mency, Duncan took immediate corrective action. With  Davis' approval, Duncan removed Burrell from the afer-school P.E. class with  Mency. Duncan offered to remove Burrell from her regular P.E. class with Mency,  but Burrell wanted to stay in the class. Burrell's mother similarly rejected  Duncan's offer to transfer Burrell to another school. Duncan instructed Mency to  avoid all contact with Burrell other than class. Duncan also forbade Mency from  being alone with Burrell or any female student. Finally, Duncan informed Davis  that she should contact Duncan's supervisor if Davis thought anything further  should be done.


22
Duncan followed up with Burrell several times throughout the school year, but  Burrell had no further complaints. Duncan also monitored Mency for any  indiscretions, but he never observed Mency alone with female students. At least  three other teachers also testified that they never saw Mency alone with female  students, and they never witnessed him behave inappropriately around students.11


23
Plaintiffs contend that Duncan acted with deliberate indifference because Duncan  did nothing to protect Plaintiffs in the face of actual knowledge that Mency  engaged in acts of discrimination. Plaintiffs complain that Duncan neglected to  interview any teachers or students about Mency's conduct. Plaintiffs also  protest Duncan's failure to direct anyone to monitor Mency. Plaintiffs make the  related argument that Duncan disregarded DeKalb County Schools policy12 in the  investigation of Burrell's complaint. In support of this argument, Plaintiffs  point out that Duncan neglected to take a written statement from Burrell or  Mency, that he failed to open a file on the complaint, and that he failed to  conduct the school level investigation in cooperation with the school detective,  as outlined in school policy. Although Duncan followed school policy in alerting  the school counselor and social worker to the allegations, Plaintiffs complain  that Duncan failed to provide a written summary of the interviews to Daniels, as  required. In short, Plaintiffs maintain that if Duncan or Daniels had followed  school district policy, the school would have eradicated Mency's abuse of  Plaintiffs.


24
We cannot find merit in Plaintiffs' speculation. There is simply no reasonable  basis to believe that the failure to obtain written statements or to record the  meetings led to a failure to uncover relevant evidence or caused the  investigation to be any less thorough. We are similarly unpersuaded that Burrell  or Mency would have responded differently to questioning had they been asked to  provide a written statement. We reiterate that there is simply no evidence that  DCSD had "actual notice" of Mency's misconduct until one of the Plaintiffs was  confronted by the school detective in September 1994. It is undisputed that  Mency's sexual abuse of the Plaintiffs occurred in secret, where no one could  observe what he was doing. We also disagree with Plaintiffs' characterization of  Duncan's response to Burrell's complaint. Even if Duncan, in response to  Burrell's complaint, had interviewed teachers and asked them to monitor Mency,  there is no evidence they would have observed Mency involved in inappropriate  behavior. In fact, teachers deposed during the instant litigation did not  observe Mency engage in any inappropriate conduct around his students during the  1993-94 school year. Furthermore, they testified that they would have reported  it if they had.


25
Even drawing all reasonable inferences in favor of Plaintiffs,13 we must agree  with the district court that Plaintiffs have failed to create a genuine issue of  material fact that Duncan acted with deliberate indifference. Duncan contacted  his supervisor, and directed the school counselor and school social worker to  interview Burrell and Pope, the witness identified by Burrell. Duncan  interviewed Mency. Duncan then met with Davis, Burrell, Mency and Butler.14  Although he concluded that nothing of a sexual or inappropriate nature had taken  place, Duncan instituted corrective measures. He removed Burrell from after-  school P.E., and offered to remove her from regular P.E. Duncan ordered Mency to  stay away from Burrell and not to be alone with female students. Duncan called  Daniels who suggested offering Burrell an administrative transfer. Duncan  followed up with Burrell several times over the course of the school year, and  monitored Mency closely. Although ultimately ineffective in preventing Mency  from discriminating against Plaintiffs, the relevant question is whether  Duncan's actions amounted to deliberate indifference. Cf. Doe v. Taylor Indep.  Sch. Dist., 15 F.3d 443, 456 n. 12 (5th Cir.) (en banc) (applying deliberate  indifference standard for purposes of  1983 analysis and recognizing that many  good faith but ineffective responses may satisfy a school official's  obligations), cert. denied sub nom. Lankford v. Doe, 513 U.S. 815, 115 S.Ct. 70  (1994). We hold, as a matter of law, that they did not. See Gebser, 524 U.S. at  291 (equating deliberate indifference to "an official decision not to remedy the  violation"). Thus, the district court correctly granted summary judgment in  favor of DCSD on Plaintiffs' Title IX claim.

B. Section 1983

26
Plaintiffs claim that the district court erred by granting summary judgment and  finding DCSD and Duncan not liable under section 1983 for Mency's misconduct. A  plaintiff seeking to impose liability on a municipality (school district) under  section 1983 must identify a municipal "policy" or "custom" that caused a  deprivation of federal rights. Board of County Comm'rs of Bryan Cty v. Brown,  520 U.S. 397, 403, 117 S.Ct. 1382, 1388 (1997).15 But it is well established  that a municipality may not be held liable under section 1983 on a theory of  respondeat superior. See Monell v. Dept. of Social Servs., 436 U.S. 658, 98  S.Ct. 2018 (1978). Instead, "recovery from a municipality is limited to acts  that are, properly speaking, acts `of the municipality' - that is, acts which  the municipality has officially sanctioned or ordered." Pembaur v. City of  Cincinnati, 475 U.S. 469, 478, 106 S.Ct. 1292, 1298 (1986). Moreover, it is not  enough to identify conduct properly attributable to the municipality. A  plaintiff must show that the municipal action was taken with the requisite  degree of culpability, i.e., that the municipal action was taken with  "`deliberate indifference'" to its known or obvious consequences. Brown, 520  U.S. at 407, 117 S.Ct. at 1390 (quoting City of Canton v. Harris, 489 U.S. 378,  388, 109 S.Ct. 1197, 1204 (1989)).


27
In essence, Plaintiffs claim that the Defendants failed to protect Plaintiffs  from Mency.16 In granting summary judgment, the district court concluded that  the Plaintiffs had failed to produce sufficient evidence to satisfy the  requirement that DCSD or Duncan knew of Mency's conduct or were deliberately  indifferent to evidence that should have put them on notice. Thus, the only  issue before us is whether Plaintiffs created a triable issue that Defendants  possessed the requisite notice to establish institutional liability under  section 1983.


28
The district court correctly held that the deliberate indifference standard  applies to section 1983 claims basing liability on a municipality's actions in  failing to prevent a deprivation of federal rights. See Gebser, 524 U.S. at 291,  118 S.Ct. at 1999 (citing Brown, 520 U.S. 397, 117 S.Ct. 1382 (1997)). As stated  at length in our discussion of Plaintiffs' Title IX claim, the record contains  no evidence that the Defendants knew that Mency was sexually harassing  Plaintiffs, or that Defendants were deliberately indifferent to information that  should have put them on notice.

III CONCLUSION

29
For the foregoing reasons, we AFFIRM the district court's judgment.



NOTES:


1
 Plaintiffs brought suit individually and as legal guardians of three students  Mency molested.


2
 Gebser v. Lago Vista Indep. Sch. Dist., 524 U.S. 274, 118 S.Ct. 1989 (1998).


3
 The district court found undisputed evidence that Mency would tell the  Plaintiffs, individually and on different occasions, to meet him in empty  classrooms, the physical education equipment room, the teacher's bathroom, or  other places where no one could observe what Mency was doing. The district court  further found that Mency engaged in such acts as kissing the Plaintiffs,  exposing himself, fondling the Plaintiffs and masturbating in front of them. The  evidence also showed that Mency sodomized one of the Plaintiffs.


4
 Plaintiffs sued Duncan in his individual and official capacity as Principal of  Knollwood Elementary School, and Mency in his individual and official capacity  as former teacher at Knollwood. On appeal, Plaintiffs do not argue that the  district court erred in dismissing the claim against Duncan in his individual  capacity.


5
 The district court granted summary judgment in the instant case prior to the  Supreme Court's decision in Gebser. While Gebser precludes a damages recovery  based upon the imputation of knowledge to a school district, the Supreme Court  did not hold that liability must be predicated upon actual notice to the school  board or superintendent. Rather, liability could attach upon notice to an  "appropriate person." Gebser, 524 U.S. at 285-290, 118 S.Ct. at 1997-1999.


6
 We need not decide whether the district court's alternative analysis conforms to  the rule embraced in Gebser, and leave for another day the task of delineating  Gebser's "appropriate person."


7
 It is important to note that the Title IX standard does not affect an  individual's right to recover against a school district as a matter of state  law, or against the teacher in his individual capacity under state law. In fact,  Plaintiffs in the instant action succeeded in their action against Mency  entitling them to $600,000 in damages. See Gebser, 524 U.S. at 292, 118 S.Ct. at  2000.


8
 Due to a discrepancy between the parties as to the exact nature of Burrell's  complaint, we have gone back to Burrell's deposition testimony in the record to  determine precisely what Burrell told Duncan and other school personnel.


9
 Davis reportedly told Duncan that "Mency [had] been fondling with [her]  daughter." However, even viewed in the light most favorable to the Plaintiffs,  we find no legitimate basis for Davis' use of the word "fondling" after  examining Burrell's version of the incident.


10
 Dr. Roosevelt Daniels, Duncan's supervisor, testified in his deposition that  "nothing about sexual misconduct whatsoever" was ever communicated to him with  regard to Burrell's complaint.


11
 The parties deposed these teachers during discovery of the present action.


12
 Specifically, Plaintiffs rely on "Investigation Guidelines" set forth in Dealing  With Allegations by Students or Parents of Misconduct by Staff Members (approved  Aug. 10, 1994). Although we address Plaintiffs' contentions, we question whether  these guidelines were in effect when Burrell lodged her complaint in November of  1993.


13
 We would be remiss to overlook the district court's error in commenting on one  of the Plaintiff's sexual history. Pursuant to Fed.R.Evid., Rule 412(b)(2),  evidence offered to prove the sexual behavior or sexual predisposition of an  alleged victim is admissible if otherwise admissible and its probative value  substantially outweighs the danger of unfair prejudice to any party. We believe  the prejudice to Plaintiffs substantially outweighed any probative value this  evidence could possibly have had, and thus, should not have been considered by  the court on a motion for summary judgment. The district court's error in  addressing this evidence is even more serious in this case because Plaintiff was  a minor. Thus, Plaintiff could not consent to Mency's sexual abuse because she  did not possess the legal capacity to consent. Nevertheless, we do not find that  this error requires reversal because no reasonable juror could find that DCSD,  through Duncan, acted with deliberate indifference to Burrell's complaint.


14
 Although one could argue that this approach was not wise, that is not the  question before us.


15
 Locating a policy ensures that a municipality is held liable only for those  deprivations resulting from the decisions of its duly constituted legislative  body or of those officials whose acts may fairly be said to represent official  policy. Similarly, an act performed pursuant to a custom that has not been  formally approved by an appropriate decision- maker may fairly subject a  municipality to liability on the theory that the relevant practice is so  widespread as to have the force of law. Brown, 520 U.S. at 403-4.


16
 Plaintiffs asserted three theories of recovery: (1) violation of DCSD policy;  (2) failure to investigate, train and report; and (3) a custom of inaction.